Citation Nr: 1230143	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-09 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to October 1999. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the VA RO in Cleveland, Ohio.  This issue was remanded by the Board for further development in August 2010.

In a September 2011 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 20 percent, effective October 1, 2010.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In July 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing was prepared and associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and discussed evidence which might be pertinent to his claim.  It is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In February 2009, the Veteran attended an informal hearing with a Decision Review Officer (DRO) at the Cleveland RO.  At this time, he withdrew his appeals of the issues of entitlement to increased ratings for hypertension and erectile dysfunction and entitlement to service connection for left knee strain with degenerative joint disease and anxiety.  He also submitted a signed statement indicating his wish to withdraw these claims.  Regulations provide that an appeal may be withdrawn in writing at any time before the Board promulgates a decision by an appellant or by his or her authorized representative.  38 C.F.R. §§ 20.202, 20.204 (2011). These claims are therefore deemed to have been withdrawn. 

Additionally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran asserted in a May 2010 statement that he experiences early fatigue as a result of his back pain, which is a detriment to his job and future employment.  At the February 2009 DRO Informal Conference Report, it was noted that the Veteran indicated that he missed some days at his previous employment due to his pain.  In a May 2007 statement, the Veteran reported that he missed time from his present job because his back was so sore that he could not get out of bed and that he was turned down for employment because of his back problems.  While the Board has considered these assertions, the Board notes that the most recent evidence of record on the matter reflects that the Veteran currently has full-time employment, and the Veteran has not specifically indicated that he is unemployed or completely unemployable as result of this condition.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disability prevents him from obtaining and/or maintaining employment. There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


FINDINGS OF FACT

1.  Prior to October 1, 2010, the Veteran's service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1 was manifested by complaints of fatigue, stiffness, weakness, spasms, low back pain, and pain radiating into the lower extremities, as well as forward flexion to 65 degrees, extension to 0 degrees, lateral flexion to the right and left of 20 degrees, and lateral rotation to the left and right of 20 degrees with pains at the extremes.  

2.  Effective October 1, 2010, the Veteran's service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1 is manifested by complaints of low back pain and radiating pain into the lower extremities, forward flexion from 0 to 42 degrees with pain to 64 degrees, extension of 0 to 8 degrees with pain to 13 degrees, lateral flexion of 0 to 20 degrees with pain to 32 degrees to the left and 0 to 20 degrees with pain to 27 degrees to the right, and lateral rotation of 0 to 30 degrees with pain to 40 degrees to the left and 0 to 40 degrees to the right.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1 prior to October 1, 2010, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2011).

2.  The criteria for a disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1, effective October 1, 2010, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in July 2006 and August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided an examination which addressed this claim most recently in October 2010.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to this claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Board notes that the Veteran's service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1 is evaluated at 10 percent prior to October 1, 2010, and 20 percent, effective October 1, 2010.  The Veteran is seeking higher ratings. 

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received after September 26, 2003, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the Veteran underwent an examination most recently in October 2010.  The examiner reviewed the claims file.  The Veteran reported that he is usually treated with pain medication, muscle relaxers, and anti-inflammatories.  He has had no surgery or injections.  He said presently the pain is 2-3/10 but he had a flare-up last week.  He reported that the pain will radiate down both legs but he has no bowel, bladder, or erectile dysfunction.  He does not use a back brace.  He says he is unable to play sports or mow his yard.  He is employed at a warehouse at the VA and uses his arms and legs a lot with lifting.  He has trouble driving more than 2 hours and he has pain that will wake him up at night.  The examiner noted that October 2009 x-rays showed mild to moderate degenerative disc disease at L4-5 and L5-S1.  His back reveals lumbar and right paralumbar tenderness.  He has forward flexion from 0 to 42 degrees with pain to 64 degrees; extension of 0 to 8 degrees with pain to 13 degrees; lateral flexion of 0 to 20 degrees with pain to 32 degrees to the left, 0 to 20 degrees with pain to 27 degrees to the right; and lateral rotation of 0 to 30 degrees with pain to 40 degrees to the left, 0 to 40 degrees to the right.  Repetitive motion of the back showed that his pain improved with repetitive motion.  The examiner noted that none of the other criteria discussed in DeLuca were found.  He had quadriceps and hamstring strength of 5/5 bilaterally.  He walked with a normal gait.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine, specifically L4-L5 and L5-S1.  There were no neurologic findings at the time of this examination. 

The Board also underwent a VA examination in October 2009.  The examiner reviewed the claims file.  The Veteran reported no history of hospitalization, surgery, urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, fecal incontinence, paresthesias, leg or foot weakness, falls, or unsteadiness.  The Veteran reported nocturia once per night, erectile dysfunction, and numbness.  The Veteran reported a history of fatigue decreased motion, stiffness, weakness, spasms, and pain.  The Veteran reported radiation of pain into the bilateral buttocks, groin, and thighs.  The Veteran reported severe flare-ups on a weekly basis lasting 1-2 days.  The Veteran has not had incapacitating episodes of spine disease.  Posture and head position were normal.  The Veteran had symmetry in appearance.  His gait was normal.  The Veteran did not have gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  The Veteran was noted as having no spasm, atrophy, guarding, or weakness on either side.  He was noted as having pain with motion and tenderness bilaterally.  The examiner noted that the Veteran did not have muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The Veteran was noted as having active movement with some resistance bilaterally with regard to hip flexion, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal and there was no muscle atrophy.  The Veteran's lower extremities were noted as being normal bilaterally with regard to vibration, pain (pinprick), light touch, and position sense.  Reflex examination revealed that the Veteran was normal bilaterally with regard to knee jerk, ankle jerk, and plantar (Babinski).  The Veteran's flexion was noted as 0 to 75 degrees, extension as 0 to 20 degrees, left lateral flexion as 0 to 25 degrees, left lateral rotation as 0 to 30 degrees, right lateral flexion as 0 to 25 degrees, and right lateral rotation as 0 to 30 degrees.  There is no objective evidence of pain on active range of motion or following repetitive motion.  There is additional limitations after 3 repetitions of range of motion.  Left and right lateral flexion was noted as 0 to 15 degrees after repetitive motion.  It was noted that the Veteran is employed fulltime with VA laundry.  He reported losing 2 weeks from work in the past year due to back pain.  The Veteran was diagnosed with mild to moderate degenerative disc disease at L4-5 and L5-S1.  It was noted that low back pain results in increased absenteeism.  It was noted that decreased motion, problems with lifting and carrying, weakness and fatigue, pain, and decreased strength of the lower extremity impacted the Veteran's occupation activities.  The Veteran reported that he initially started having back pain while in the service and that the pain has progressed as he has gotten older.  On physical examination, he does have minimal reduction of his range of motion due to pain.  His forward flex was 75 degrees, as opposed to 85 degrees in 2000.  His current x-ray reports mild-moderate degenerative disc disease from L4-S1.  There is no mention of this in the 2006 x-ray report.  The Veteran reported that he occasionally uses a back brace.  He continues to work fulltime in a job that required walking.    

The Veteran also underwent a VA examination in March 2007.  The examiner reviewed the claims file.  The Veteran reported that he experiences soreness, pain, aching, and tenderness across his back with a lot of repetitive use and bending and he has limited duration and endurance.  He occasionally gets some thigh pain with this.  He is able to do his normal job.  There is no deformity of the back noted.  He can forward flex to 65 degrees, extend to 0 degrees, lateral flex to right and left 20 degrees, and lateral rotate left and right to 20 degrees with pains at the extremes.  Repetitive use has caused him increasing symptomatology.  There was no range of motion change noted on office examination, and any other range of motion change is speculative.  He does get some flare-ups with repetitive use lasting 2 to 3 days.  He does have painful motion and tenderness with no spasms noted.  Sensory and motor examination is normal  The Veteran has no incapacitating episodes in the past year.  The Veteran was diagnosed with a lumbosacral strain.  

The Board also reviewed relevant VA and private treatment records.  In a July 2007 VA treatment record, the Veteran reported muscle spasm.  In an April 2007 VA treatment record, the Veteran reported lower back pain that radiates to his thighs without bowel or bladder incontinence.  Additionally, the Veteran submitted a duplicate copy of a March 2000 letter from a Chief of Human Resources Management Service, informing the Veteran that an offer of employment would not be made due to his inability to pass the physical examination required to become a Food Service Worker with the Cleveland VA Medical Center (VAMC).  It was noted that, based on the Veteran's medical history of herniated lumbar disc with a narrowing of the opening which the nerves pass, it is believed that the Veteran cannot meet the functional requirements of his position without putting himself at risk of further injury.  

Additionally, the Board has considered the Veteran's assertions at the July 2010 hearing that he experiences a tingling sensation in the lower part of his back that will go down through his thighs.  He also asserted in a May 2010 statement that he experiences early fatigue as a result of his back pain, which is a detriment to his job and future employment.  At the February 2009 DRO Informal Conference Report, it was noted that the Veteran reported daily throbbing pain and muscle spasms and indicated that he missed some days at his previous employment due to his pain.  In a May 2007 statement, the Veteran reported that he missed time from his present job because his back was so sore that he could not get out of bed and that he was turned down for employment because he has problems with his back.     

With regard to assigning an evaluation in excess of 10 percent prior to October 1, 2010, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes there is no evidence of record for this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees,  combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent is not warranted prior to October 1, 2010, under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to assigning an evaluation in excess of 20 percent effective October 1, 2010, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes there is no evidence of record for this time period reflecting that the Veteran's lumbar spine disability manifests with forward flexion of the thoracolumbar spine of 30 degrees or less or favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine.  As such, an evaluation in excess of 20 percent is not warranted for this time period under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

In this regard, the Board notes that the Veteran reported in the October 2009 VA examination report that pain radiated down his bilateral buttocks, groin, and thighs.  Further, he testified at his July 2010 hearing that his low back pain now radiates down into his legs, reporting that the pain from his lower back "goes down into my - to the rest of my body, especially my thighs and my calves."  The Board finds that the Veteran is competent to report that his back pain radiates down his lower extremities.  However, as noted above, the October 2010 examiner indicated that there were no neurologic findings at the time of this examination.  At the October 2009 VA examination, it was noted that the Veteran's lower extremities were normal bilaterally with regard to vibration, pain (pinprick), light touch, and position sense.  The Board finds that the subjective symptoms described by the Veteran here, absent any objective evidence of sensory or other manifestations, more closely approximate a disability picture that is no more than slight in nature, as contemplated under Diagnostic Code 8520.  Therefore, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period on appeal prior to October 1, 2010, the Board notes that the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain at the October 2009 VA examination.  Additionally, it was noted that there was additional limitations after 3 repetitions of range of motion.  Specifically, left and right lateral flexion were noted as 0 to 15 degrees after repetitive motion.  However, even considering the Veteran's complaints of fatigue, decreased motion, stiffness, weakness, spasms, and pain, and considering the additional limitation on motion on repetition, there is no objective evidence reflecting that the Veteran experiences additional functional loss or limitation of motion due to his complaints so as to meet the range of motion criteria for a higher evaluation.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent for the period of time on appeal prior to October 1, 2010, as contemplated by the holding in Deluca.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 effective October 1, 2010, the Board notes that the Veteran reported pain upon motion at the October 2010 examination.  However, it was noted that repetitive motion of the back shows that his pain improved with repetitive motion.  No other DeLuca criteria were noted.  Further, even considering the Veteran's complaints of pain, there is no objective evidence reflecting that the Veteran experiences additional functional loss or limitation of motion due to such pain so as to meet the range of motion criteria for a higher evaluation.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent effective October 1, 2010, as contemplated by the holding in Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1 is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has considered the Veteran's complaints that his back disability is a detriment to his ability to do his job and to his future employment.  In this regard, the Board does not doubt that his service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1 has an impact on his employability.  However, the Board notes that loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board believes that the symptomatology associated with his service-connected disability, including the degree of occupational impairment present, is appropriately compensated via his current rating.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1 prior to October 1, 2010, or a rating in excess of 20 percent for this disability, effective October 1, 2010.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.


ORDER

Entitlement to an increased evaluation for service-connected degenerative disc disease of the lumbosacral spine, L4-L5 and L5-S1 is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


